                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    ANTONINA MATTIOLI,

         Plaintiff,

                v.                                                     No. 3:17-cv-1409(WIG)

    NANCY A. BERRYHILL,
    Acting Commissioner of
    Social Security,

          Defendant.
    _____________________________________X


                               RULING ON PENDING MOTIONS

         This is an administrative appeal following the denial of the plaintiff, Antonina Mattioli’s,

application for Title II disability insurance benefits (“DIB”) and Title XVI supplemental security

income benefits (“SSI”). It is brought pursuant to 42 U.S.C. § 405(g).1 Plaintiff now moves for

an order reversing the decision of the Commissioner of the Social Security Administration (“the

Commissioner”), or in the alternative, an order remanding her case for a rehearing. [Doc. # 17].

The Commissioner, in turn, has moved for an order affirming her decision. [Doc. # 23]. After




1
  Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R. §
404.929. Claimants can in turn appeal an ALJ’s decision to the Social Security Appeals Council.
See 20 C.F.R. § 404.967. If the appeals council declines review or affirms the ALJ opinion, the
claimant may appeal to the United States district court. Section 205(g) of the Social Security Act
provides that “[t]he court shall have power to enter, upon the pleadings and transcript of the
record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C § 405(g).
                                                  1
careful consideration of the arguments both parties presented, the matter is remanded for

additional proceedings.

                                      LEGAL STANDARD

       “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842 (2d Cir. 1981). “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, [are]

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). It must be “more than a scintilla or touch of proof here and there in the record.”

Williams, 859 F.2d at 258. If the Commissioner’s decision is supported by substantial evidence,

that decision will be sustained, even where there may also be substantial evidence to support the

plaintiff’s contrary position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).




                                                  2
                                         BACKGROUND

       Plaintiff filed her DIB and SSI applications on June 20, 2011, alleging a disability onset

date of January 1, 2011. With respect to the DIB claim, she last met the insured status

requirements of the Social Security Act on December 31, 2011.2 Plaintiff’s claim was denied at

both the initial and reconsideration levels. Thereafter, Plaintiff requested a hearing. On

September 4, 2012, a hearing was held before administrative law judge Ronald J. Thomas (“the

ALJ”). On September 21, 2012, the ALJ issued a decision denying Plaintiff’s claim. Plaintiff

then sought review with the Appeals Council. After the Appeals Council denied review, Plaintiff

appealed to the District of Connecticut. On September 16, 2015, the district court remanded the

matter to the ALJ to evaluate the significance of Plaintiff’s non-exertional limitations, and, if

necessary, to obtain vocational testimony as to Plaintiff’s ability to find work that exists in the

national economy. See Mattioli v. Comm’r of Soc. Sec., No. 14-cv-182(JAM) (Doc. # 25), (D.

Conn. Aug. 11, 2015).

       The ALJ held a subsequent hearing on March 27, 2017. On June 19, 2017, the ALJ

issued a decision denying Plaintiff’s claim. Plaintiff again sought review with the Appeals

Council. The Appeals Council denied review, making the ALJ’s 2017 decision the final decision

of the Commissioner. This action followed.

       The ALJ’s 2017 decision follows the sequential evaluation process for assessing

disability claims.3 At Step One, the ALJ found that Plaintiff had not engaged in substantial



2
  This means that Plaintiff must demonstrate that her disability existed on or before this date in
order to prevail on her DIB claim. Plaintiff concedes that the ALJ’s decision with respect to the
DIB claim is supported by substantial evidence, given the remoteness of the date last insured.
Thus, Plaintiff challenges only the ALJ’s decision pertaining to her SSI claim.
3
  The five steps of this process are as follows: (1) the Commissioner considers whether the
claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner
considers whether the claimant has a “severe impairment” which limits his or her mental or
                                                  3
gainful activity since the alleged onset date. (R. 576). At Step Two, the ALJ found Plaintiff had

the following severe impairments: major depressive disorder; generalized anxiety disorder;

diabetes; hypothyroidism; bilateral shoulder tears, status post surgery; arthralgia; and sleep

apnea. (R. 576). At Step Three, the ALJ found Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. (R. 576-78). Next, the ALJ determined Plaintiff retained the following residual

functional capacity4 during the relevant period:

       Plaintiff could perform medium work5 except she can occasionally interact with
       the public, supervisors, and coworkers; she cannot climb ladders, ropes, or
       scaffolds; and she can occasionally reach overhead with the right dominant master
       arm.

(R. 597-82). At Step Four, the ALJ found Plaintiff was able to perform her past work as a

housekeeper. (R. 582). Finally, the ALJ made an alternative determination that, at Step Five,

there are jobs existing in significant numbers in the national economy Plaintiff could perform.

(R. 583). Accordingly, the ALJ found Plaintiff not to be disabled.




physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the
Commissioner must ask whether, based solely on the medical evidence, the claimant has an
impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the
Listings). If so, and it meets the durational requirements, the Commissioner will consider the
claimant disabled, without considering vocational factors such as age, education, and work
experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe
impairment, he or she has the residual functional capacity to perform his or her past work; and
(5) if the claimant is unable to perform his or her past work, the Commissioner then determines
whether there is other work in the national economy which the claimant can perform. 20 C.F.R.
§ 416.920(a)(4)(i)-(v). The claimant bears the burden of proof on the first four steps, while the
Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d 146, 149
(2d Cir. 2014).
4
  Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
or her limitations. 20 C.F.R. § 416.945(a)(1).
5
  Medium work involves lifting no more than 50 pounds at a time, with frequent lifting or
carrying of objects weighing up to 25 pounds. 20 C.F.R. § 416.967(c).
                                                   4
          Plaintiff’s complete medical history is set forth in the Joint Stipulation of Facts filed by

the parties. [Doc. # 17-3]. The Court adopts the stipulation and incorporates it by reference

herein.

                                             DISCUSSION

          Several regulations and governing Social Security Rulings were amended during the

pendency of the case. “These new rules generally apply to claims filed either on or after January

17, 2017 or March 27, 2017, depending on the regulation.” Cobb v. Berryhill, No. 4:17-CV-

00106-A, 2017 WL 6492078, at *4 n. 2 (N.D. Tex. Nov. 29, 2017), report and recommendation

adopted, No. 4:17-CV-106-A, 2017 WL 6493237 (N.D. Tex. Dec. 15, 2017) (citing 81 Fed. Reg.

66138-01, 2016 WL 5341732 (F.R. Sept. 26, 2016)). District courts are “generally to apply

those rules that were in effect at the time the ALJ issued [the] decision.” Id. (citing 81 Fed. Reg.

66138-01, fn.1 (“We expect that Federal courts will review our final decisions using the rules

that were in effect at the time we issued the decisions.”)).

          Among the amended regulations and Rulings are those applicable to evaluation of the

severity of mental impairments. See 20 C.F.R. § 416.920a. This evaluation requires

“application of a ‘special technique’ at the second and third steps of the five-step framework, and

at each level of administrative review.” Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)

(citation omitted). The special technique obliges the reviewer to first determine whether the

claimant has a medically determinable impairment. 20 C.F.R. § 416.920a(b)(1). If the claimant

is found to have such an impairment, the reviewer must then “rate the degree of functional

limitation resulting from the impairment(s) in accordance with paragraph (c).” 20 C.F.R. §

416.920a(b)(2). Paragraph (c) specifies four broad functional areas. Prior to January 17, 2017,




                                                    5
these four areas consisted of the following: (1) activities of daily living; (2) social functioning;

(3) concentration, persistence, or pace; and (4) episodes of decompensation.

       As of January 17, 2017, the four functional areas are as follows: (1) understand,

remember, or apply information; (2) interact with others; (3) concentrate, persist, or maintain

pace; and (4) adapt or manage oneself. 20 C.F.R. § 416.920a(c)(3).

       The reviewer will rate the claimant’s degree of limitations in these four areas using a

five-point scale: “none, mild, moderate, marked, and extreme.” 20 C.F.R. § 416.920a(c)(4). If

the reviewer rates the limitation as “none” or “mild,” the impairment will be considered non-

severe. 20 C.F.R. § 416.920a(d)(1). If the claimant’s mental impairment is severe, the reviewer

will first compare the relevant medical findings and the functional limitation ratings to the

criteria of listed mental disorders in order to determine whether the impairment meets or is

equivalent in severity to any listed mental disorder. 20 C.F.R. § 416.920a(d)(2). If so, the

claimant will be found to be disabled. If not, the reviewer will then assess the claimant’s RFC.

20 C.F.R. § 416.920a(d)(3).

       The application of the special technique must be documented in the record. At the initial

and reconsideration levels, a state agency medical or psychological consultant will complete a

standard document to record how the technique was applied. 20 C.F.R. § 416.920a(e)(1). At the

ALJ hearing and Appeals Council levels, the application of the special technique must be

documented in the Commissioner’s decision. 20 C.F.R. § 416.920a(e). Specifically, “the written

decision must incorporate the pertinent findings and conclusions based on the technique. The

decision must show the significant history, including examination and laboratory findings, and

the functional limitations that were considered in reaching a conclusion about the severity of the

mental impairment(s).” 20 C.F.R. § 416.920a(e)(4). In addition, “[t]he decision must include a



                                                  6
specific finding as to the degree of limitation in each of the functional areas.” 20 C.F.R. §

416.920a(e)(4). The ALJ’s decision as to whether an impairment meets or medically equals a

listing must be based on “the preponderance of the evidence in the record.” See Soc. Sec. Ruling

17-2p: Titles II & XVI: Evidence Needed by Adjudicators at the Hearings & Appeals Council

Levels of the Admin. Review Process to Make Findings About Med. Equivalence, SSR 17-2P,

2017 WL 3928306, at * 3 (S.S.A. Mar. 27, 2017).

       When the ALJ held the March 27, 2017 hearing, and issued the June 19, 2017 decision,

the new criteria were in effect. It is undisputed that the ALJ completed the special technique

under the new criteria. The ALJ evaluated the severity of Plaintiff’s mental impairments and

concluded they did not meet or medically equal the criteria of Listing 12.04 (depressive or

bipolar disorders) or 12.06 (anxiety disorders). (R. 577). In reaching this conclusion, the ALJ

determined that Plaintiff had mild limitations in understanding, remembering, or applying

information; moderate limitations in interacting with others; mild limitations in concentrating,

persisting, or maintaining pace; and mild limitations in adapting or managing oneself. (R. 577-

78). The ALJ cited to the 2011 opinions of Plaintiff’s treating psychiatrist, Dr. Naungayan, and

treatment notes from Dr. Naungayan and Robert Pernice, LCSW, to support his findings.

       In this case, no medical professional, either a treating source or a state agency medical or

psychological consultant, reviewed the medical evidence and gave an opinion as to how it

corresponded to the new criteria. In addition, no state agency medical or psychological

consultant reviewed the entire record and offered an opinion with respect to Plaintiff’s mental

limitations under either set of functional areas. While Dr. Naungayan’s opinions evaluated

Plaintiff’s limitations under two of the four new functional areas, they do not evaluate Plaintiff’s

restrictions under all of the new criteria. The mental impairment questionnaires Dr. Naungayan



                                                 7
completed required her to rate Plaintiff’s functional abilities in the areas of activities of daily

living, social interaction, and task performance (on one form, R. 340-41), and social interaction

and task performance (on a second form, R. 352). Neither form observably addresses

understanding, remembering, or applying information or adapting or managing oneself.

        So, no medical professional viewed the evidence as a whole and evaluated Plaintiff’s

performance in the four functional areas set forth in the revised regulation. Thus, in order for the

ALJ to make findings in at least the areas of understanding, remembering, or applying

information or adapting and managing oneself, the ALJ had to engage in interpreting the

underlying medical evidence based on lay opinion. This is something the ALJ cannot do. See

Pagan v. Comm’r, No. 16CIV3774(ER)(HBP), 2017 WL 9565536, at *15 (S.D.N.Y. July 13,

2017), report and recommendation adopted sub nom. Pagan v. Berryhill, No. 16CIV3774 (ER),

2017 WL 4174815 (S.D.N.Y. Sept. 20, 2017) (finding ALJ erred in application of the special

technique when he failed to “cite to any medical opinions to support his conclusions” and instead

“improperly substituted his own lay assessment of plaintiff’s mental abilities” for that of a

medical source); Coyle v. Comm’r, No. 5:17-CV-0924 (WBC), 2018 WL 3559073, at *5

(N.D.N.Y. July 24, 2018) (remanding for proper application of the special technique when the

ALJ’s determination did not correspond to any medical opinion in the record, and was not

supported by sufficient rationale and analysis for the court to perform meaningful review);

Rousey v. Comm’r, 285 F. Supp. 3d 723, 739 (S.D.N.Y. 2018) (explaining that an ALJ did not

“improperly substitute his opinion for that of a medical professional in finding that plaintiff’s

psychiatric impairments were not severe” when the ALJ gave controlling weight to the opinion

of a consulting source and great weight to the opinion a medical consultant).




                                                   8
        The Court appreciates the Commissioner’s argument that the ALJ was not required to call

a psychiatrist or psychologist to perform the special technique. In support of this position, the

Commissioner points to 42 U.S.C. § 421 and SSR 17-2p. The statutory provisions relating to

disability determinations dictate that an “initial determination under subsection (a), (c), (g), or (i)

shall not be made until the Commissioner of Social Security has made every reasonable effort to

ensure … in any case where there is evidence which indicates the existence of a mental

impairment, that a qualified psychiatrist or psychologist has completed the medical portion of the

case review and any applicable residual functional capacity assessment.” 42 U.S.C.A. § 421(h).

Subsections (a), (c), (g), and (i), respectively, deal with initial state agency disability

determinations, the Commissioner’s review of a state agency determination, when an applicable

state agency cannot make the determination, and reviews for continuing eligibility. Subsection

(d), which is not mentioned in subsection (h), deals with a claimant’s entitlement to an

administrative hearing and judicial review. Thus, the Commissioner argues, a plain reading of

the statute indicates that a psychiatrist or psychologist is not required to review the evidence and

offer a medical opinion at the ALJ hearing level.

        What troubles the Court with adopting this argument in its entirety is that the statute

appears to contemplate that, although technically a qualified psychiatrist or psychologist is not

required to review the evidence and offer an opinion at the ALJ hearing level, the ALJ is

undertaking that determination with the benefit of a record containing an opinion from such a

professional applying the same criteria the ALJ will be applying. Because of the particular

timing of this case – that the regulations changed during the pendency of the matter – that did not

happen here.




                                                   9
       SSR 17-2p states that at the ALJ hearing level, the ALJ will determine whether a

claimant’s impairment meets or medically equals a listing at Step Three, and that “[t]o assist in

evaluating this issue, adjudicators at the hearings level may ask for and consider evidence from

medical experts (ME) about the individual’s impairment(s), such as the nature and severity of the

impairment(s).” SSR 17-2P, at * 3. The ruling goes on to state that, at the ALJ hearing level, to

support a finding that a claimant is disabled based on medical equivalence, the record must

contain an opinion from a medical or psychological consultant. Id. (emphasis added). If,

however, the ALJ “believes that the evidence does not reasonably support a finding that the

individual’s impairment(s) medically equals a listed impairment,” the ALJ is not required to

“obtain ME evidence or medical support staff input prior to making a step 3 finding that the

individual’s impairment(s) does not medically equal a listed impairment.” Id. at *4. The

Commissioner argues that this guidance supports her position that a medical or psychological

consultant was not required to apply the special technique in this case.

       Again, though, the Court hesitates to read the Ruling removed from its context in the

regulations as a whole. Significantly, the Ruling also states that “[a]lthough adjudicators at the

hearings and [Appeals Council] levels are not required to adopt prior administrative medical

findings when issuing decisions, adjudicators must consider them and articulate how they

considered them in the decision.” Id. at *3. Thus, the framework which the SSA appears to

envision is, again, one in which the ALJ is applying the special technique with the benefit of

having had a medical professional apply the same criteria to the evidence once before. In that

framework, while the ALJ is not necessarily wed to a prior determination, the record does

contain an opinion from a mental health professional which the ALJ can review as part of the

overall medical evidence. Since the regulations changed during the pendency of this case, and



                                                10
no medical professional applied the new criteria to the medical evidence here, the ALJ had

nothing to consider.

       In light of the foregoing, the Court cannot say that the ALJ’s review of the new criteria is

supported by a preponderance of the evidence in the record. While an ALJ’s failure to follow the

special technique can result in harmless error, see Fait v. Astrue, No. 10-CV-5407 NGG, 2012

WL 2449939, at *6 (E.D.N.Y. June 27, 2012), here, the Court cannot determine whether the

ALJ’s application of the special technique is adequately supported without itself substituting its

opinion for that of a qualified medical professional. Since the Court cannot meaningfully review

the ALJ’s decision in this regard, the matter is remanded so that the ALJ can properly assess the

severity of Plaintiff’s mental impairments under the new criteria. In so doing, the ALJ may need

to further develop the record to account for the particular circumstances of this case: that certain

pertinent regulations were significantly revised during the pendency of the matter.

                                             Conclusion

       For the reasons explained above, the Plaintiff’s motion is granted and the

Commissioner’s motion is denied. This matter is remanded for additional proceedings consistent

with this opinion. This is not a recommended ruling. The consent of the parties allows this

magistrate judge to direct the entry of a judgment of the district court in accordance with the

Federal Rules of Civil Procedure. Appeals can be made directly to the appropriate United States

Court of Appeals from this judgment. See 28 U.S.C. § 636(c)(3); Fed.R.Civ.P. 73(c). The

Clerk’s Office is instructed that, if any party appeals to this court the decision made after this

remand, any subsequent social security appeal is to be assigned to the District Judge or

Magistrate Judge who issued the Ruling that remanded the case. The Clerk is directed to enter

judgment in favor of the plaintiff and close this case.



                                                  11
SO ORDERED, this 1st day of November, 2018, at Bridgeport, Connecticut.

                                  /s/ William I. Garfinkel
                                 WILLIAM I. GARFINKEL
                                 United States Magistrate Judge




                                    12
